In an action to recover damages for wrongful death and personal injury, based on alleged medical malpractice, the individual defendants appeal from an order of the Supreme Court, Queens County, entered April 21,1965, which granted plaintiff’s motion for a special preference in trial (CPLR 3403). Order reversed, without costs, and motion denied, without prejudice to renewal on proper papers alleging facts showing that death is imminent or that plaintiff will not live until the time of trial or that plaintiff is otherwise entitled to a preference in trial pursuant to statute (CPLR 3403, subd. [a], par. 3). In our opinion, the present record fails to disclose factually that the plaintiff’s physical condition is such as to entitle her to a special preference in trial under tile rules governing such preference (Dodumoff v. Lyons, 4 A D 2d 626; Kusnetz v. Neuman, 3 A D 2d 743; cf. Weinstein v. Levy, 18 A D 2d 398; O’Callaghan v. Brawley, 276 App. Div. 908). Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.